PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DING, Jintai
Application No. 15/562,034
Filed: 27 Sep 2017
Attorney Docket No. 109577.000004
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the paper entitled “RENEWED PETITION UNDER                  37 CFR 1.137(a)”, filed September 3, 2020, which is being treated as a renewed petition under 37 CFR 1.181 to withdraw the holding of abandonment, due to the fact that Petitioner has requested that the holding of abandonment be withdrawn, and did not pay the required petition fee for a petition to revive under 37 CFR 1.137(a).

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted.  

The instant application became abandoned for failure to timely file a proper reply to the Notice to File Corrected Application Papers, mailed January 31, 2020.  This Notice set an extendable period for reply of two months for Applicant to file an amendment to the specification, deleting the illustrations contained on pages 3 and 9 of the specification.  No proper reply having been received, the application became abandoned by operation of law on April 1, 2020.  The Office mailed a courtesy Notice of Abandonment on July 21, 2020.  Applicant filed a petition to withdraw the holding of abandonment on July 22, 2020.  However, the petition was dismissed in a decision mailed on August 28, 2020.

Petition under 37 CFR 1.181

Applicant argues that she filed a substitute specification on November 27, 2019, removing the illustrations contained on pages 3 and 9 of the specification.  However, Applicant still needed to reply to the January 31, 2020 Notice, if only to point out that a reply had been previously filed.  Here, no such reply was filed.  In addition, and more importantly in this instance, the      November 27, 2019 substitute specification was not properly marked up to show the deletions being made.  Material being added to a substitute specification should be indicated with underlining, while material being deleted should be indicated with strike-throughs or double brackets.  See 37 CFR 1.125(c).  Here, the marked up copy of the substitute specification improperly used single brackets to indicate the material being deleted.  As such, the       November 27, 2019 substitute specification was not entered.  
 
Accordingly, no error by the Office having been found, the holding of abandonment was proper and will not be withdrawn.

Alternate Remedy

If reconsideration of this decision is not sought, Applicant may file a petition to revive under 37 CFR 1.137(a). 
 
A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions